1

2                                        UNITED STATES DISTRICT COURT

3                                            DISTRICT OF NEVADA

4                                                         ***

5

6     GRACE ALBANESE,

7                           Plaintiff,                         2:21-cv-01053-APG-VCF

8     vs.
                                                               ORDER
9     STEVE BARRIOS,
                                                               APPLICATION TO PROCEED IN FORMA
10                           Defendant.                        PAUPERIS (EFC NO. 1); COMPLAINT (ECF
11
                                                               NO. 1-1)

12

13
            Before the Court is pro se plaintiff Grace Albanese’s application to proceed in forma pauperis

14
     (ECF No. 1) and complaint (ECF No. 1-1). The Court strikes Albanese’s application and complaint

15
     (ECF Nos. 1 and 1-1) and directs the Clerk of Court to administratively close this case.

16
            This Court previously declared Albanese a vexatious litigant. See Albanese v. Federal Bureau of

17
     Investigations, Nevada District Court Case No. 2:17-cv-01599-JAD-VCF at ECF No. 7 at 5 (“Albanese

18
     is deemed a vexatious litigant under 28 U.S.C. § 1651(a), and she is ENJOINED and PROHIBITED

19
     from filing any new complaint, petition, or other action in this court without first obtaining leave from

20
     the Chief Judge of this court.”) (emphasis in original). This Court has the inherent power to strike

21
     material from the docket to control litigation conduct and to supervise the contents of that docket. Ready

22
     Transp., Inc. v. AAR, Mfg., 627 F.3d 402, 404-05 (9 Cir. 2010). The Court finds that plaintiff has not

23
     complied with this Court’s vexatious litigant order when she filed her application and complaint.

24
     Plaintiff will not be prejudiced because she can request leave of Court from the Chief Judge of this court

25
     if she wishes to file a meritorious action per the Court’s prior vexatious litigant order.

                                                           1
1            Accordingly,

2            IT IS ORDERED that plaintiff Grace Albanese’s application to proceed in forma pauperis (ECF

3    No. 1) and complaint (ECF No. 1-1) is STRIKEN from the record.

4            IT IS FURTHER ORDERED that the Clerk of Court is directed to administratively CLOSE this

5    case.

6                                                            NOTICE

7            Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and

8    recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk

9    of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal

10   may determine that an appeal has been waived due to the failure to file objections within the specified

11   time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file objections

12   within the specified time and (2) failure to properly address and brief the objectionable issues waives the

13   right to appeal the District Court's order and/or appeal factual issues from the order of the District Court.

14   Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d 452,

15   454 (9th Cir. 1983). Pursuant to LR IA 3-1, the plaintiff must immediately file written notification with

16   the court of any change of address. The notification must include proof of service upon each opposing

17   party’s attorney, or upon the opposing party if the party is unrepresented by counsel. Failure to comply

18   with this rule may result in dismissal of the action.

19           IT IS SO ORDERED.

20           DATED this 8th day of June 2021.

21
                                                                   _________________________
22                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
23

24

25

                                                             2
